Citation Nr: 1722798	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for lumbosacral strain with intervertebral disc syndrome (IVDS) (lumbar spine disability), in excess of 20 percent for the period from Feburary 7, 2008 to June 7, 2012, and in excess of 40 percent for the period from June 7, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	Mary M. Markovich, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A claim for increased rating for the lumbar spine disability was received by VA in February 2008.  The January 2010 rating decision denied an increased rating in excess of 20 percent for the lumbar spine disability.  During the pendency of the appeal, a July 2012 rating decision granted a higher rating of 40 percent for the lumbar spine disability for the rating period from June 7, 2012 (the date of an examination for the lumbar spine disability), creating a "staged" rating for the lumbar spine disability of 20 percent from February 7, 2008 to June 7, 2012 and 40 percent from June 7, 2012.  Although a higher rating has been assigned for the lumbar spine disability, as reflected in the July 2012 rating decision, the issue remains in appellate status because the maximum schedular rating has not been assigned for the lumbar spine disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

On the March 2011 VA Form 9, the Veteran requested a Travel Board hearing.  In a September 2011 correspondence, the Veteran requested a Board videoconference hearing in lieu of the Travel Board hearing; however, in December 2014, the Veteran, through the authorized representative, withdrew the hearing request.  
38 C.F.R. § 20.704(e) (2016).  

In a November 2014 correspondence, the representative wrote that, despite the Veteran's requests for a Decision Review Officer (DRO) decision and hearing dated June 28, 2010, the Veteran was never afforded such a hearing.  In the June 28, 2010 statement referred to by the representative, the Veteran did not in fact request a DRO hearing; rather, the Veteran elected to have a Decision Review Officer assigned to the case ("DRO review").  As explained in the June 22, 2010 appeals process request letter sent by VA, if a veteran elects to have a DRO assigned to his or her case, the DRO may ask the veteran to participate in an informal conference with the DRO, but is not required to do so.  In this case, the Veteran's request to have a DRO assigned to the case was met, and the DRO readjudicated the claim and issued a January 2011 statement of the case.  Furthermore, the Board finds there would be no prejudice to the Veteran based on the lack of a DRO hearing because the Veteran had a subsequent opportunity to testify at a Board hearing, even though he decided to cancel the scheduled Board hearing.  Because of the de novo nature of the Board's appellate review, the Veteran would have been allowed to offer the same testimony as he would have in a DRO hearing, or even offer additional testimony based on additional information or evidence, or in response to the Board hearing officer's assistance in notifying the Veteran as to missing or overlooked evidence needed to support the claim.  The Veteran's decision to cancel the Board hearing is a waiver of a right to a hearing that substantively encompasses any prior DRO or RO formal hearing request, even had one been made.  

In a February 2015 decision, the Board denied disability ratings in excess of 20 percent and 40 percent for the lumbar spine disability for the above-referenced periods.  Subsequently, the Veteran's representative and the Secretary of Veterans Affairs agreed to a Joint Motion for "Partial" Remand (JMR) in July 2016 that partially vacated the February 2015 Board decision to the extent that it denied disability ratings in excess of 20 percent and 40 percent for the lumbar spine for the above-referenced periods.  

The February 2015 Board decision also remanded the issue of a TDIU to the Agency of Original Jurisdiction (AOJ) in order to obtain Social Security Administration (SSA) disability records.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the May 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board acknowledges that the issues of higher ratings for the service-connected right knee, left knee, and bilateral lower extremity peripheral neuropathy disabilities, as well as service connection for a cervical spine disorder, have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues, to include scheduling a Board hearing as requested by the Veteran on the September 2016 VA Form 9.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a future Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  


REMAND

Increased Rating for Lumbar Spine Disability

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The July 2016 JMR reached agreement that, in denying a higher rating for the lumbar spine disability, the Board did not assess the weight and probative value of the Veteran's reports at the September 2009 and June 2012 VA examinations that he had flare-ups of the lumbar spine disability.  The JMR agreed that the September 2009 and June 2012 VA examiners did not opine as to the degree of additional functional loss or additional limitation of motion, if any, during flare-ups of the lumbar spine disability. 

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted at the most recent June 2012 VA examination.  As such, the Board is remanding for further VA examination.

TDIU

The issue of entitlement to a TDIU is also inextricably intertwined with the other remanded rating issue, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, entitlement to a TDIU is remanded to the AOJ for readjudication after all development related to all other remanded issues is completed and all remanded issues have been readjudicated.

Moreover, a VA opinion, preferably by a vocational rehabilitation specialist may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Accordingly, upon remand, such opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.  Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should specifically comment on the Veteran's assertions during the September 2009 VA examiner that "during flare-ups, he experiences functional impairment which is described as pain with any bending or lifting" and during the June 2012 VA examination that he has "flare-ups, pain, stiffness, and lower back spasm."  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

2. Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if available, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are lumbosacral strain with intervertebral disc syndrome, right and left lower extremity peripheral neuropathy, chondromalacia patella of the right knee, degenerative changes of the left knee, and erectile dysfunction.

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations.  In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

3. Thereafter, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



